Citation Nr: 0410745	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for the postoperative 
residuals of a fracture of the right great toe, base of distal 
phalanx, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for the postoperative 
residuals of a cyst in the right ear lobe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to October 1986.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In an August 2002 rating decision, the RO subsequently granted a 
10 percent evaluation for the service-connected right toe 
disability.  As this increased rating does not constitute a full 
grant of all benefits possible for the veteran's service-connected 
right toe disability, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased rating for 
his right toe disability is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The veteran's representative claimed entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability due to service connected disabilities (TDIU) in 
the April 2004 written brief presentation.  This issue is referred 
to the RO for appropriate action.

The issue of entitlement to a compensable evaluation for the 
postoperative residuals of a cyst in the right ear lobe is the 
subject of a remand immediately following this decision.

This issue is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required.  Notwithstanding, the appellant has 
the right to submit additional evidence and argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to substantiate, 
the increased rating claim addressed in this decision.

2.  The service-connected postoperative residuals of a fracture of 
the right great toe, base of distal phalanx are manifested by 
objective observations of pain and limitation of motion in the 
great right toe absent breakdown of skin, edema, swelling, or 
callosities; a well-healed scar; an ability to ambulate without 
assistive devices and to bear weight evenly; and X-ray evidence of 
fusion of the first interphalangeal joint with normal remaining 
boney and soft tissue structures.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for the 
service-connected postoperative residuals of a fracture of the 
right great toe, base of distal phalanx are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the veteran's claim, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement to an 
evaluation in excess of 10 percent for the postoperative residuals 
of a fracture of the great right toe, base of distal phalanx.  VA 
has complied with the notice and duty to assist provisions of the 
VCAA, and the veteran was advised by VA of the information 
required to substantiate his claim.  In this regard, the Board 
notes that collectively, the June 2001 VCAA notification letter, 
August 2002 statement of the case, and subsequent supplemental 
statements of the case provided the veteran with information 
regarding the evidence needed to substantiate his claim-in  
particular, what was required to meet the criteria for a higher 
evaluation for his service-connected great right toe disability-
and informed him of what VA had done and would do to obtain 
evidence for his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

To warrant a higher evaluation for his great right toe disability, 
the veteran needed to show that symptoms of his great right toe 
disability were moderately severe, that he had suffered actual 
loss of his right foot, arthritis involving 2 or more major joints 
or 2 or more minor joint groups, malunion or nonunion of the 
tarsal or metatarsal bones moderately severe in symptomatology, 
and/or metatarsalgia, hallux valgus, hallux rigidus, or hammer toe 
disability.  Additionally, in the abovementioned VCAA notification 
letter, statement of the case, and supplemental statements of the 
case the veteran was given specific information with respect to 
the changes in the law pursuant to the VCAA, as well as to the new 
VA duties to assist under the VCAA.  The veteran was also given 
the opportunity to identify additional relevant evidence that 
might substantiate his claim.  The veteran and his representative 
have provided additional argument and comment, and the veteran 
notified the RO of his treatment at the VA Medical Center (VAMC) 
in Nashville, Tennessee.  The RO has obtained these records.  The 
veteran indicated that he had no other medical evidence to submit 
in statements dated November 2002 and at his Decision Review 
Officer Conference in June 2003.  In addition, the veteran was 
provided VA examinations for his right great toe disability in 
February 2002, April 2003, and June 2003.  The Board notes that 
the examiner indicated he did not have the claims file for review 
in April 2003.  Nonetheless, the previous and subsequent 
examinations contain no such disclaimer.  Moreover, the report of 
an orthopedic evaluation conducted in December 2002 is of record, 
and includes X-ray results subsequently discussed in the June 2003 
examination report.

The Board is not aware of the existence of additional relevant 
evidence in connection with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate his 
claim for a higher initial evaluation for his right great toe 
disability.  The RO has also obtained and fully developed all 
relevant evidence necessary for an equitable disposition.

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  However, 
that letter did request a response within 60 days, which is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002).  An amendment to 
the VCAA was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) that 
VCAA notice be sent to a claimant before the initial adjudication 
of his claim.  Satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render a 
rating decision promulgated prior to providing the veteran full 
VCAA notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
That is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial rating 
action.  Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the case 
would be required, and finally, the submission of a new 
substantive appeal by the claimant.  The prior actions of the 
veteran would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of cases 
waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant has been 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, DC.  He was provided with 
notice of the appropriate laws and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of his 
claim.  The Board does a de novo review of the evidence and is not 
bound by the RO's prior conclusions in this matter.  

The Board also observes that, in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  By 
various informational letters, a statement of the case and 
supplemental statement of the case, and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.

Hence, notwithstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case regarding the issue of entitlement to an increased 
evaluation for the service-connected great right toe disability, 
"the record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent and 
purpose of the VCAA were satisfied by the notice given to the 
veteran, and he was not prejudiced by any defect in the timing of 
that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  In 
this case, the notice provided to the appellant was given prior to 
the first agency of original jurisdiction (AOJ) adjudication of 
the claim, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2003).  As such, the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.


Increased Evaluation for Postoperative Residuals, Right Great Toe

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2003).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Where service connection has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related disease 
in which not only the functions affected but also the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2003); see also Lendenmann v. Principi, 3. Vet. 
App. 345 (1992).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint affected by 
limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).

The records reflect that the veteran was awarded service 
connection for a disability described as postoperative fracture, 
right great toe, base of distal phalanx in a rating decision dated 
in November 1992.  Records then showed that the veteran had 
sustained inservice fracture of the right great toe at the base of 
the distal phalanx, for which he was treated with fusion of the 
interphalangeal joint.  He continued to experience pain, but 
declined another surgery for re-fusion.  He was given a profile.  
The medical evidence at that time, including service medical 
records following the last incident of right great toe treatment 
in service and post-service medical records, showed no complaints 
of, treatment for, or findings of residual symptomatology 
warranting a compensable evaluation.  The disability was assigned 
a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5284 (2003).

In August 2002, a 10 percent evaluation was assigned, effective in 
March 2001, which was the month in which the veteran's claim for 
increase was received.  The increase was based on the medical 
evidence then of record, which included VA treatment records dated 
from July 2000 to February 2002, and the report of a VA 
examination conducted in February 2002.

VA treatment records show no treatment for or complaints of right 
great toe symptoms.  The examination report reflects complaints of 
pain and loss of right great toe joint motion with flare-ups 
secondary to increased exertion and duration of time spent on his 
feet.  The examiner observed the veteran to be able to ambulate 
without assistance, and to walk without the use of crutches, 
braces, or corrective shoes.  He could put weight equally on his 
feet, bilaterally, and manifested no tenderness on active motion.  
There was no edema, swelling, or evidence of infection.  
Proprioception and sensation were intact.  However, he did 
manifest loss of function in that his range of right toe joint 
motion was lost, secondary to the fusion of the proximal joint.  
Results of X-rays showed ankylosis of the interphalangeal joint of 
the first digit on the right, with at least partial fusion across 
the tarsal metatarsal joint of the first and third metatarsals and 
a well corticated density immediately adjacent to the cuboid, most 
likely representing an accessory ossicle.  No acute structure was 
identified and there was a small posterior calcaneal spur.  The 
examiner assessed residuals of a right toe injury with significant 
pain and some functional abnormality and fusion.  However, the 
examiner specifically noted that the veteran has no significant 
limitations in activity, and was fully functional at his job as a 
construction worker.  He manifested some pain, though, which was 
improved significantly with use of nonsteroidal anti-inflammatory 
medication.

This 10 percent evaluation has been confirmed and continued to the 
present.  As noted above, the veteran appealed this evaluation.  
He argues that a higher evaluation is warranted for his great 
right toe symptoms, and avers that he is unable to work because of 
this disability.

The veteran's great right toe disability has been evaluated under 
Diagnostic Code 5010-5284, for arthritis of the great right toe 
rated as moderate injury of the foot.  See 38 C.F.R. § 4.27 
(2003).  A higher, 20 percent, evaluation is provided under 
Diagnostic Code 5284 for injury of the foot that is moderately 
severe.  Higher evaluations are also potentially available under 
Diagnostic Code 5010 for arthritis involving 2 or more major 
joints or 2 or more groups of minor joints with occasional 
exacerbating symptoms; under Diagnostic Code 5278 for pes cavus 
involving all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar fascia, 
and marked tenderness under metatarsal heads; and under Diagnostic 
Code 5283 for moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  Range of motion of an individual toe is not 
given, but the normal ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, 
Plate II (2003).

The veteran underwent further VA examination for his right great 
toe in April 2003.  At this time, he complained of pain increased 
with activity.  He noted that he did not wear shoe inserts, nor 
did he need devices such as crutches or a cane to ambulate.  He 
denied numbness.  The examiner objectively observed that the 
veteran manifested normal range of motion and sensation in the 
great right toe, but that the veteran exhibited tenderness to 
palpation underneath the toe.  There was no discoloration.  A 
surgical scar was observed, but no symptoms or manifestations were 
noted.  The examiner diagnosed status post right great toe 
fracture with fusion and chronic toe pain.  This examination was 
conducted absent review of the claims file.

The veteran underwent additional VA examination in June 2003.  He 
complained of worsened toe pain to the point he quit his job 
because he was unable to be on his feet for as much time as was 
required.  He indicated he could neither stand nor walk for much 
time.  He reported that he continued to use anti-steroidal 
inflammatory medications for pain, which increases with activity.  
He also stated that his toe now swelled occasionally.  But, he 
again reported that he did not use crutches, braces, canes, 
corrective shoes, or shoe inserts for this disability.  The 
examiner observed the veteran to manifest normal range of motion 
in the metaphalangeal joint without skin breakdown or callosities.  
Sensation was intact to light touch, and the post-surgical scar 
was well-healed.  Results of X-rays taken in December 2002 
reflected fusion of the first interphalangeal joint with normal 
appearing surrounding soft tissue structures.  The examiner 
diagnosed status post injury to the right great toe with chronic 
pain.

VA treatment records from January 2002 to May 2003 are also of 
record, including the December 2002 orthopedic consultation, and 
associated clinical results.  These records show other treatment 
primarily for service-connected and non-service connected 
disabilities including cysts in the veteran's right ear lobe and a 
thrombus in his left lower extremity.  The exception is the 
orthopedic consultation in December 2002.  This entry reflects 
that the veteran complained of increasing pain in his right great 
toe that interfered with his employment.  He described this pain 
as a deep dull pain that was associated with being on his feet for 
an extended period of time rather than with any specific motion.  
The examiner noted that the veteran was neurovascularly intact 
with 2+ dorsalis pedis pulse.  Sensation was normal in the L4-S1 
nerve root distributions.  Range of motion at the 
metatarsophalengeal joint of the right ray was normal, and he was 
nontender to palpation along that spot.  The examiner indicated he 
could not pin down the specifics of the complained of pain.  
Results of X-rays reflect fusion at the first interphalangeal 
joint with remaining bony and soft tissue structures normal.  The 
examiner noted he felt that the veteran had probably achieved the 
maximum medical improvement from his operation, and that there was 
nothing that he could be offered from the standpoint of further 
orthopedic surgery.  The clinical impression was status post 
fusion of right first interphalangeal joint without appreciable 
radiographic change.

In the present case, and after careful review of the medical 
evidence, the Board finds that the veteran's service-connected 
right toe disability simply does not evidence the manifestations 
required for an evaluation greater than 10 percent under the 
diagnostic codes.  The medical evidence reflects that the veteran 
ambulates without assistive devices, bears weight equally on both 
feet, and manifests intact neurovascular findings and sensation.  
And, while he exhibited limited range of motion in February 2002, 
due to the fusion of his toe joint, he is shown in April 2003 to 
have otherwise normal range of motion in his right foot and, in 
June 2003, to have normal range of motion at the metaphalangeal 
joint of the right great toe.  Furthermore, there is no evidence 
that the right toe disability is manifested by any abnormalities 
of the skin, including discoloration or callosities.  Moreover, 
the scar that is the residual of the surgery is described as well 
healed.  Finally, clinical medical evidence in the form of X-ray 
results show that other than the fusion, the veteran manifests no 
bony or soft tissue abnormality of the right toe joint.  

In summary, the medical evidence does not reflect residual 
symptoms of the postoperative fracture of the right great toe, 
base of distal phalanx, that are more than moderate in severity. 
Nor does the medical evidence reflects findings or diagnoses of 
pes cavus, malunion or non union of the tarsal or metatarsal 
bones.  Furthermore, the medical evidence further does not 
establish that the veteran experiences symptomatology to the 
extent that he is considered to have lost the use of his foot.  

The veteran's right toe disability is productive of pain and 
tenderness on palpation, including under his great right toe.  
Accordingly, he has been awarded a compensable, evaluation for 
moderate symptoms to include also the limitation of motion caused 
by the fusion.  However, after careful consideration of the 
medical evidence, the Board simply cannot find that the medical 
evidence reveals any other manifestations that may be attributed 
to the service-connected postoperative residuals of the right toe 
fracture, base of distal phalanx.

Results of X-rays taken in February 2002 did reflect partial 
fusion across the tarsal metatarsal joint of the first and third 
metatarsal, with a well-corticated density immediately adjacent to 
the cuboid.  However, even assuming, without finding, that such a 
manifestation would constitute a finding that could be analogous 
under Diagnostic Codes 5003 or 5010 as involving limitation of 
motion of a second major joint, to potentially allow a higher, 20 
percent, evaluation, the Board notes that this has not been found 
to be part of the service-connected postoperative residuals of the 
right toe fracture, base of distal phalanx.  It may not therefore 
be considered herein and, thus, the Board will not address this 
issue here.

The RO provided the veteran with the criteria required to afford 
compensable evaluations for unilateral or bilateral anterior 
metatarsalgia, unilateral hallux valgus (severe if equivalent to 
amputation of the great toe), unilateral hallux rigidus (to be 
rated as hallux valgus, severe), and single toe or all hammer toes 
under Diagnostic Codes 5279, 5280, 5281, and 5282, respectively.  
In addition, VA examiners have indicated that the veteran 
manifests a scar that is the residual of the inservice right toe 
surgery.  Compensable evaluations are available for scars that are 
superficial, poorly nourished, or ulcerated, superficial, tender 
and painful, or that limit the part of the body affected under 
Diagnostic Codes 7804, 7805, and 7806 (effective prior to August 
30, 2002) or that are deep (involving underlying soft tissue 
damage) or cause limited motion and exceed an area of 6 square 
inches, that are superficial and do not cause limitation of motion 
but measure 144 square inches or greater, that are superficial and 
unstable; that are superficial and painful on observation; or that 
limit the body part affected under Diagnostic Codes 7801, 7802, 
7803, 7804, and 7806 (effective August 30, 2002).

Where evaluations for distinct disabilities resulting from the 
same injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The Board will 
thus consider if separate, compensable evaluations may be assigned 
under these diagnostic codes.  Nonetheless, as delineated above, 
the medical evidence simply does not show that the veteran 
exhibits the manifestations required for separate, compensable 
evaluations under these diagnostic codes.  He has simply not been 
diagnosed with, nor do clinical tests reflect findings of, 
metatarsalgia, hallux valgus, hallux rigidus, or hammer toes.  In 
addition, the medical evidence simply reveals no findings of a 
scar that is painful, poorly nourished, ulcerated, unstable, or 
exceed an area of 6 square inches or 144 square inches.  Rather, 
the record reflects a well-healed scar and skin absent 
discoloration, or breakdown.  Limitation of motion is already 
considered and compensated under the evaluation now assigned.  To 
assign a separate evaluation for limitation of the right great toe 
as attributable to the scar is therefore impermissible under 38 
C.F.R. § 4.14 (2003).

In addition, the Board has considered whether a separate 
compensable evaluation may be made for arthritis under Diagnostic 
Code 5003 and 5010.  However, as noted above, limitation of motion 
has been considered and compensated under the evaluation already 
assigned under Diagnostic Code 5010-5284.  To assign a separate 
evaluation for limitation of the right great toe as attributable 
to arthritis is similarly not permitted under the criteria.  See 
C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following 
notes.

The clinical medical evidence thus simply does not present 
symptomatology other than that contemplated under Diagnostic Code 
5010-5284 that rises to the severity warranting a higher, or 
separate, compensable evaluation.  See Esteban v. Brown, 6 Vet App 
259 (1994); VAOPGCPREC 23-97 (July 1, 1997); See 38 C.F.R. §§ 
4.14.

In evaluating the veteran's service connected right toe 
disability, the Board considered the disabling effects of pain, as 
indicated in the above discussions.  See DeLuca v. Brown, 8 Vet. 
App. 2020 (1995).  The veteran's complaints of pain and limitation 
of motion were objectively observed, and were accordingly 
considered in the level of impairment and loss of function 
attributed to his right toe disability.  In addition, the veteran 
complained of occasional swelling, which has not been observed.  
The Board has contemplated these manifestations in the evaluation 
already assigned for this disability.  However, objective 
observations of loss of sensation, weakness, tenderness on active 
motion, instability, incoordination, and other manifestations were 
not present in the clinical medical evidence.  Consequently, the 
veteran's complaints of pain, limitation of motion, and swelling 
do not support the assignment of an evaluation higher than 10 
percent for his right toe disability.  As discussed above, the 
rating now assigned accounts for swelling complained of, and pain 
and limitation of motion demonstrated.  The presence of other 
factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not 
shown.

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities" 
is made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards.  Here, the Board finds no evidence of 
an exceptional disability.  The veteran has not required frequent 
treatment or hospitalization for his service-connected right toe 
disability.  The veteran has reported that he was forced to quit 
his job because his right toe disability precluded him from 
maintaining a job in construction.  However, the medical evidence 
does not bear out that he is precluded from employment, let alone 
precluded from employment due solely to his right toe disability.  
First, as described above, he can ambulate without assistive 
devices and bears weight equally on both feet.  Second, the 
medical evidence reflects no findings of unemployability ascribed 
to his service-connected right toe disability.  Third, and 
finally, he has not reported he has had to miss work due to his 
right toe disability.  Rather, in February 2002 he reported he had 
not lost any days of work secondary to his right toe disability.  
Hence, the evidence cannot establish that the service-connected 
right toe disability, alone, interferes markedly with his 
employment so as to make application of the schedular criteria 
impractical.  Hence, as a whole, the evidence does not show that 
the impairment resulting solely from the right toe disability 
warrants extra-schedular consideration.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the Board 
concludes that the impairment resulting from this disability is 
adequately compensated by the 10 percent evaluation assigned.


ORDER

An evaluation greater than 10 percent for the postoperative 
residuals of a fracture of the right great toe, base of distal 
phalanx, is denied.


REMAND

As noted above, the veteran also seeks a compensable evaluation 
for his service-connected postoperative residuals of a cyst in the 
right ear lobe.  The Board has reviewed the record and finds that 
additional development is necessary before appellate action may be 
completed in this case.

The Board notes that the veteran has been examined for this 
disability in February 2002 and in May 2003.  Like the situation 
involving the claim for increased rating for the veteran's service 
connected right toe disability, the examiner in May 2003 noted he 
did not have the veteran's claims file for review.  However, 
unlike it, there is no subsequent additional VA examination, 
conducted with the claims file for review, to resolve that 
deficiency.  Moreover, VA treatment records show frequent 
evaluation and treatment for this condition, including biopsy and 
surgery in January and February 2001, and treatment as recent as 
in May 2003.  The May 2003 examination report further notes the 
findings of a scar that is painful to palpation and a density that 
the examiner noted could be consistent with the cyst.  The Board 
finds that further clarification is necessary, and thus finds it 
would be helpful to afford the veteran a current examinations, to 
include review of the claims file.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

The Board notes that the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 
(Fed. Cir. 2003) invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal so 
that additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)).  The claims file 
must include documentation that there has been compliance with the 
VA's redefined duties to notify and assist a claimant as set forth 
in the VCAA and as specifically affecting the issues on appeal.

2.  The RO should request that the veteran identify all VA and 
non-VA health care providers who have treated the veteran for his 
service-connected right ear lobe cyst.  The RO should procure duly 
executed authorization for the release of private medical records.  
Furthermore, the appellant should be specifically informed as to 
what portion of evidence he is required/expected to submit, and 
which portion of the evidence the VA would attempt to obtain in 
order to assist the appellant in substantiating his claim, per 38 
U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the veteran's medical records from 
all identified health care providers for treatment accorded him 
for his service-connected right ear lobe cyst that are not already 
of record.  In particular, the RO should request inpatient and 
outpatient records, to include any and all clinical medical 
records for treatment accorded the veteran at VAMC in Nashville, 
Tennessee from March 2000 to the present.  The RO should ensure it 
obtains any and all surgical records, to include clinical and 
pathology results.

4.  When the above development has been completed, the RO should 
make arrangements to afford the veteran a VA examination, by the 
appropriate specialist, to determine the nature and extent of his 
service-connected postoperative right ear lobe cyst.  All 
indicated tests and studies should be performed.  If other 
examinations by specialists are indicated, they should be 
conducted.  The claims folder, including all newly obtained 
evidence, must be sent to the examiner(s) for review.  The 
examiner(s) should address the following matters.

* Summarize the medical history, including the onset and course, 
of any manifested right ear lobe cyst condition
* Describe any current symptoms and manifestations attributed to 
any manifested right ear lobe cyst condition.
* Complete any diagnostic and clinical tests required, and provide 
symptoms for all right ear lobe cyst pathology identified.

5.  After receipt of any and all newly acquired evidence, the RO 
should again review the veteran's claims for increased evaluation 
for the service-connected residuals of postoperative right ear 
lobe cyst, including consideration of all revised regulations 
governing the evaluation of skin disabilities.  See 67 Fed. Reg. 
49590 (July 31, 2002).  

If the decision remains in any way adverse to the veteran, he and 
his representative should be furnished with a supplemental 
statement of the case, and with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for further 
review, as appropriate.  The veteran need take no action until he 
is so informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky, supra.  The 
veteran is reminded that it is his responsibility to appear for 
any and all scheduled examinations and that failure to do so could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



